DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 01/07/2021.
Claims 1, 7, and 9 are newly amended.
Claims 2, 3, 6, and 10 are cancelled.
Claims 1, 4-5, and 7-9 are currently pending and have been examined. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Claim Objections
Claim 9 recites, “determine whether another site provides the item or the service has a comparative advantage” which appears to be a typographical error of --providing--.  For examining purposes, claim 9 will be treated to recite “determine whether another site providing the item or the service has a comparative advantage”.
Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, and 7-9 are rejected under 35 U.S.C. § 101.
	Claim(s) 1, 4-5, and 7-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites abstract concepts, including: extracting a repeated order pattern of a user for ordering an item or a service at a site based on the user’s purchase information of the item or the service, the repeated order pattern indicating times and a routine route taken by the user when ordering the item or the service; generating an automatically repeating order of the item or the service for the user based on the repeated order pattern: determining an event time for the automatically repeating order based the extracted repeated order pattern; determining whether the user is taking the route at a time as indicated by the extracted repeated order pattern; determining whether another site providing the item of the service has a comparative advantage over the site of the automatically repeating order in terms of price or reviews of other users; sending information corresponding to the automatically repeating order to the user responsive to determining that the user is taking the routine route at the time as indicated by the repeated order pattern; and providing comparative information for the site along with the message responsive to determining that the other site has the comparative advantage.
Therefore the claims as a whole recite the abstract idea of “generating an automatically repeating order”, which is an abstract idea because it is a method of organizing human activity.  “Generating an automatically repeating order” is considered to be a method of organizing human 
	The judicial exception is not integrated into a practical application.  In particular, claim 1 recites the following additional elements: a server; sending, from the server to a mobile terminal of the user, information … to present one-click push message on the mobile terminal; a mobile terminal of the user.  These additional elements individually and in combination do not integrate the exception into a practical application.  The sending of a one-click push message from the server to the mobile terminal is merely data gathering and is thereby considered to be insignificant extra-solution activity.  The one-click push message is recited at a high-level of generality, and only claimed to perform “sending information”.  Furthermore, the server and mobile terminal are merely being used as a tool to perform the abstract idea, which does not integrate the exception into a practical application (see MPEP 2106.05(f)).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is therefore directed to an abstract idea.
	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of the server and mobile terminal are merely being used as a tool to perform the abstract idea.  Furthermore, sending information using a one-click push message is considered to be well-understood, routine, and conventional computer activity (see “Receiving or transmitting data over a network, e.g., using the Internet to gather data” in MPEP 2106.05(d)(II)).  Accordingly, claim 1 is ineligible. 
Dependent claim(s) 4-5 and 7-8 merely further limit the abstract idea by further characterizing the event, sending of information, and repeating order[Symbol font/0x2D] without reciting any additional elements.  Therefore, claims 4-5 and 7-8 are directed to abstract idea for the same reasons as identified with respect to claim 1.  Even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea and therefore claims 4-5 and 7-8 are ineligible.
	Claim(s) 9 is parallel in nature to claim 1.  However, claim 9 recites the additional elements: a processor; and a memory storing instructions thereon.  The processor and memory are recited at an extremely high-level and merely used as tools to perform the abstract idea.  As such, these additional elements do not meaningfully limit the abstract idea nor do they provide significantly more.  Therefore, claim 9 is not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claim 1.
	
	
	

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4-5, and 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Elliot et al. (US 2017/0011319 A1) in view of Hurwich (US 2017/0300984 A1).
Claim 1, Elliot discloses method for one-click purchasing, comprising: 
extracting, by a server, a repeated order pattern of a user for ordering an item or a service at a site based on the user
’s purchase information of the item or the service, the repeated order pattern indicating times and a routine route taken by the user when ordering the item or the service (see “valuable input data to the system includes customer motion (i.e., 











generating, by the server, an automatically repeating order of the item or the service for the user based on the repeated order pattern (see “dispatch a prompt to the customer’s smart device at an optimal time to invite the customer to place their regular order” in ¶ [0132]); 

determining an event time for the automatically repeating order based on the extracted repeated order pattern (see “historic ordering data is used by the system to infer that the customer regularly places a beverage order at a given time each morning from the vendor” in ¶ [0131]); 
determining whether the user is taking the routine route at a time as indicated by the extracted repeated order pattern (see “In this example the customer may wish to pickup their beverage as soon as possible and only from vendors on chosen route to their ultimate destination. The system detects customer motion and time of day and suggests that the customer place a beverage order with vendor A based on their motion and vendor A's service time” in ¶ [0134]; see “their usual route” in ¶ [0138]);
determining whether another site providing the item or the service has a comparative advantage over the site of the automatically repeating order (see “vendor C has a problem in the kitchen which the system detects via input data” and “vendor D … now offers faster alternative service” in ¶ [0135]);
sending, from the server to a mobile terminal of the user, information corresponding to the automatically repeating order to the user to present a message on the mobile terminal responsive to determining that the user is taking the routine route at the time as indicated 
providing comparative information for the other site responsive to determining that the other site has the comparative advantage (see “prompts the customer to instead order from a vendor D which … now offers a faster alternative service” in ¶ [0135]).

Elliot does not teach:
determining whether another site providing the item or the service has a comparative advantage over the site of the automatically repeating order in terms of price or reviews of other users;
to present a one-click push message on the mobile terminal; and 
providing comparative information for the other site along with the one-click push message.

However, Hurwich [Symbol font/0x2D]which like Elliot is related to predicting user product needs and re-ordering goods[Symbol font/0x2D] teaches:
a comparative advantage over the site of the automatically repeating in terms of price or reviews of other users (see “Source A has the best price for the reorder” in ¶ [0095]; ¶ [0102] of Hurwich);
to present a one-click push message on the mobile terminal (see “The preferences of the user may include when to reorder goods 110 based on a set number of days before the good 110 is completely depleted” and “the user may need to give confirmation before reordering.  For example, a summary and one-click cart may be prepared for the user” in ¶ [0092]; ¶ [0103]; Fig. 21 of Hurwich); and 
providing comparative information for the other site along with the one-click push message (see “one-click cart” in ¶ [0092]; see “a cart is created with each good 110 that needs to be reordered at the lowest total price available” in ¶ [0102]; see “sent to the user for confirmation before submitting the order” in ¶ [0103] of Hurwich).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the presenting of Elliot to include the one-click message as taught by Hurwich.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Elliot to include the one-click message of Hurwich in order to support seamless reordering with user confirmation (Hurwich: ¶ [0045]).

Claim 4, the combination of Elliot in view of Hurwich teaches the method of claim 1.  Elliot further discloses wherein:
the event time is set based on at least one of a repeated order time of the user, extracted from the repeated order pattern (¶ [0132]; ¶ [0136]); and 
a time taken for the site to prepare the item or service (see “current service time” in ¶ [0132]; ¶ [0136]).

Claim 5, the combination of Elliot in view of Hurwich teaches the method of claim 4.  Elliot further discloses, further comprising: 
determining an expected arrival time of the user at the site based on a current position of the user (¶ [0150]); and
changing the event time in consideration of the expected arrival time (see “the order is reschedules for fulfillment at 9:10 am which time ultimately coincides with the arrival time of user 112 at sore 1” in ¶ [0150]).

Claim 7, the combination of Elliot in view of Hurwich teaches the method of claim 2.  Elliot further discloses: 
wherein the comparative advantage is determined further in terms of a distance of the user to the site and the distance of the user to the other site (¶¶ [0137]-[0138]; see “store closest to that route” in ¶ [0150]). 

Claim 8, the combination of Elliot in view of Hurwich teaches the method of claim 1.  Elliot further discloses, further comprising: 
placing a new order with the site corresponding to receiving a request from the user in response to the one-click push message (see “The customer optionally agrees to the pre-emptive prompting by the system … at which point the system orchestrates order preparation at the vendor” in ¶ [0133]; ¶ [0134]).



Claim 9, Elliot discloses a server comprising: 
a processor (¶ [0053]); and 
a memory storing instructions thereon, the instructions when executed by the processor cause the memory to (¶ [0053]):
extract a repeated order pattern of a user for ordering an item or a service at a site based on the user
’s purchase information of the item or the service, the extracted repeated order pattern indicating times and a routine route taken by the user when ordering the item or the service (see “valuable input data to the system includes customer motion (i.e., location and velocity) and ordering habits where both the customer and vendor are connected to the queue management server” in ¶ [0131]; ¶ [0141]);











generate an automatically repeating order of the item or the service for the user based on the extracted repeated order pattern (see “dispatch a prompt to the customer’s smart device at an optimal time to invite the customer to place their regular order” in ¶ [0132]); 

determine an event time for the automatically repeating order based on the extracted repeated order pattern (see “historic ordering data is used by the system to infer that the customer regularly places a beverage order at a given time each morning from the vendor” in ¶ [0131]); 
determine whether the user is taking the routine route at a time as indicated by the repeated order pattern (see “In this example the customer may wish to pickup their beverage as soon as possible and only from vendors on chosen route to their ultimate destination. The system detects customer motion and time of day and suggests that the customer place a beverage order with vendor A based on their motion and vendor A's service time” in ¶ [0134]; see “their usual route” in ¶ [0138]);
determine whether another site provides the item or the service has a comparative advantage over the site of the automatically repeating order (see “vendor C has a problem in the kitchen which the system detects via input data” and “vendor D … now offers faster alternative service” in ¶ [0135]);
send, to a mobile terminal of the user, information corresponding to the automatically repeating order to the user to present a message on the mobile terminal responsive to determining that the user is taking the routine route at the time as indicated by the extracted repeated order pattern (see “dispatch a prompt to the customer’s smart device at an optimal time to invite the customer to place their regular order” in ¶ [0132]; see “their usual route to their office” and “The system then detects when Customer A is travelling based on their geographical location, movement and time of day and suggests that Customer A place order” in ¶ [0138]; ¶ [0141]); and
provide comparative information for the other site along with a message responsive to determining that the other site has the comparative advantage  (see “prompts the customer to instead order from a vendor D which … now offers a faster alternative service” in ¶ [0135]).

Elliot does not teach:
determine whether another site providing the item or the service has a comparative advantage over the site of the automatically repeating order in terms of price or reviews of other users;
to present a one-click push message
providing comparative information for the other site along with the one-click push message.

However, Hurwich [Symbol font/0x2D]which like Elliot is related to predicting user product needs and re-ordering goods[Symbol font/0x2D] teaches:
a comparative advantage over the site of the automatically repeating in terms of price or reviews of other users (see “Source A has the best price for the reorder” in ¶ [0095]; ¶ [0102] of Hurwich);
to present a one-click push message on the mobile terminal (see “The preferences of the user may include when to reorder goods 110 based on a set number of days before the good 110 is completely depleted” and “the user may need to give confirmation before reordering.  For example, a summary and one-click cart may be prepared for the user” in ¶ [0092]; ¶ [0103]; Fig. 21 of Hurwich); and 
providing comparative information for the other site along with the one-click push message (see “one-click cart” in ¶ [0092]; see “a cart is created with each good 110 that needs to be reordered at the lowest total price available” in ¶ [0102]; see “sent to the user for confirmation before submitting the order” in ¶ [0103] of Hurwich).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the server of Elliot include the one-click message and comparative advantage as taught by Hurwich.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Elliot to include the one-click message of Hurwich in order to support seamless reordering with user confirmation (Hurwich: ¶ [0045]).
Response to Arguments
Applicant’s arguments filed 01/07/2021, with respect to 35 U.S.C. § 101, have been fully considered but they are not persuasive.  With regards to claims 1-2, 4-5, and 7-9, applicant reiterates the argument set forth in the response to Office Action dated July 22, 2020 [Symbol font/0x2D]that the claimed invention is not directed to an abstract idea, but rather integrates the principles into practical applications, and the claims recite substantially or significantly more than merely the alleged abstract idea.
The Examiner respectfully disagrees to the reiterated argument for the same reasons provided in the Final Rejection dated 10/16/2020.  The newly amended limitations of independent claims 1 and 9 further limit the abstract idea and do not recite any additional elements.  The claims recite an abstract idea and method of organizing human activity (i.e. sales activity), of “generating an automatically repeating order”.  As explained in the rejection above and in the response of 10/16/2020, the additional elements of the claim do not integrate the abstract idea into a practical application, nor are the additional elements sufficient to amount to significantly more than the abstract idea.  Therefore, the Examiner maintains that claims 1-2, 4-5, and 7-9 are ineligible.
	
Applicant’s arguments filed 01/07/2021, with respect to 35 U.S.C. § 103 and claims 1 and 9, have been fully considered but are not persuasive.  Applicant argues that neither Elliot nor Hurwich discloses determining a site having a comparative advantage in terms of price or review of other users, and providing such information to the user.
The Examiner respectfully disagrees.  Elliot discloses determining a site for the repeating order having a comparative advantage (see “faster alternative service” in ¶ [0135]), however price or review of other users.  Hurwich [Symbol font/0x2D]the secondary reference[Symbol font/0x2D] describes conducting a reverse auction wherein “the three lowest cost quotes 210 from fulfillment sources, Source A, Source B and Source C, are presented to the user”, and “In this case, Source A has the best price for the reorder” (¶ [0095]).  For example and as shown in Fig. 20 of Hurwich below, the notification to confirm an order can include an advertisement for an alternate and cheaper brand of the good (¶¶ [0097]-[0100]).

    PNG
    media_image1.png
    440
    1018
    media_image1.png
    Greyscale






Fig. 20 of Hurwich.
Furthermore, Hurwich explains in ¶ [0092] regarding the notification, “a summary and one-click cart may be prepared for the user where the cart represents each good to be reordered and the lowest cost source for all needed goods …but requiring a user action to submit the orders”.  Consequently, the comparative information is provided with the one-click cart responsive to determining the lowest cost source.
The Examiner therefore maintains that the combination of Elliot in view of Hurwich teaches “determining whether another site providing the item of service has a comparative advantage over the site of the automatically repeating order in terms of price or review of other users … providing comparative information for the other site along with the one-click push .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilkinson (US 2018/0082251 A1) describes determining a user is taking a routine route at a certain time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625